Exhibit 10.6

 

UNSECURED CONVERTIBLE PROMISSORY NOTE

 

AMENDMENT 1

 

 

This First Amendment (the "Amendment”) is to amend the following terms and
conditions of the Unsecured Convertible Promissory Note dated June 20, 2013,
(the “Original Note”) by and between Location Based Technologies, Inc., a Nevada
corporation (the "Company"), and Greggory Haugen (the “Lender”) (each a, “Party”
both are, “Parties”).

 

WHEREAS, the Company is a publicly-held corporation with its common stock traded
on the OTC Market under the symbol LBAS; and

 

WHEREAS, on January 31, 2013, the Company entered into an Unsecured Convertible
Promissory Note with the Lender (as the same may from time to time be further
amended, modified, supplemented or restated), in which the Lender may invest
capital in the Company of up to One Hundred Thousand Dollars ($100,000) in the
form of unsecured convertible debt;

 

WHEREAS, the Parties desire to amend the Original Note as inducement for the
Lender to make a further investment of One Million Dollars ($1,000,000) pursuant
to a Secured Promissiory Note entered into by and between the Company and the
Lender on August 13, 2013:

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements of the services rendered by the Lender to the Company, the following
terms and conditions hereinafter set forth shall apply, and the parties hereto
covenant and agree as follows:

 

Section 1(a) shall be struck and replaced by the following:

 

a.            Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of $100,000, which is the principal amount. All
remaining amounts outstanding under this Note shall mature and become due and
payable in full on September 30, 2015 (the "Maturity Date"), subject to any
prior payment required by this Note, including, without limitation.

 

Section 5 shall be struck and replaced with the following:

 

5.   Events of Default. If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition continues, declare
the entire principal and unpaid accrued interest hereon immediately due and
payable, by notice in writing to the Company, and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:

 

a.             Default in the payment of the principal or unpaid accrued
interest of this Note when due and payable;

 

b.            Failure to issue shares of common stock of the Company within 10
days after the Company’s receipt of a valid notice of conversion; or

 

c.            The Company shall: (1) make a general assignment for the benefit
of its creditors; (2) apply for or consent to the appointment of a receiver,
trustee, assignee, custodian, sequestrator, liquidator or similar official for
itself or any of its assets and properties; (3) commence a voluntary case for
relief as a debtor under the United States Bankruptcy Code; (4) file with or
otherwise submit to any governmental authority any petition, answer or other
document seeking: (A) reorganization, (B) an arrangement with creditors or
(C) to take advantage of any other present or future applicable law respecting
bankruptcy, reorganization, insolvency, readjustment of debts, relief of
debtors, dissolution or liquidation; (5) file or otherwise submit any answer or
other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;

 

 

 
1

--------------------------------------------------------------------------------

 

 

d.            Any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.(c) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days.

 

Section 6 shall be added:

 

1.     Security Interest. This Note is secured by a security interest granted to
the Lender pursuant to the Security Agreement dated January 5, 2011, by and
among the Borrower and the Lender. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Lender should be entitled to, among other relief to which the Lender
may be entitled hereunder or under any of the other documents executed in
connection herewith or and any other agreement to which the Borrower and Lender
are parties (collectively, “Loan Documents”) and/or applicable law, an order
from the court granting immediate relief from the automatic stay pursuant to 11
U.S.C. Section 362 to permit the Lender to exercise all of its rights and
remedies pursuant to the Loan Documents and/or applicable law. Immediately, upon
satisfaction of this Note (either by repayment or conversion), the security
interest granted to the Lender pursuant to the Security Agreement shall be
released unconditionally, fully and completely.

 

 

 

 

All other terms and conditions of the Original Note shall remain unchanged.

 

 

 

 

{Signature Page to Follow}

 

 

 
2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this amendment to the Original Note has been executed this
13th day of August, 2013, but shall be effective for all purposes as of June 20,
2013.

 

Borrower:

 

 

LOCATION BASED TECHNOLOGIES, INC.

 

 

By: _____________________________

David M. Morse, CEO

 

Date: August 13, 2013

 

 

 

Lender:

 

 

 

By: _________________________

Greggory S. Haugen     

 

Date: August 13, 2013

 

 

3